DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 8/2/2021. Claims 1-5, 7-9 and 11-20 are pending in the application. Claims 19 and 20 are withdrawn from consideration, being directed to a non-elected invention. Claim 1 was amended and claims 6 and 10 were canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5,7-9 and 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Dickhans et al. (US2014272058A1) in view of  Shimizu et al. (EP0899195A 1) cited by the applicant in an IDS.
Regarding claims 1, 4 and 7-9, Dickhans discloses [0005] a method of preparing food comprising cooking meat in a first oven, and then slowly cooking the meat in a second oven. The first oven has a temperature of at least 1500° F.(815 Deg. C), meeting the limitation of “greater than  140 Deg. C” in claim 1 and “greater than  160 deg. C”  in claim 4, and the meat is cooked in the first oven for approximately 10 seconds to 3 minutes, which meets the time limitation of  “less than 20 minutes” in claim 1, “at least 0.00018 seconds”  in claim 7, and  “10 to 120“ seconds in claim 8. The meat  is then slowly cooked in the second oven having a temperature of approximately 140 to 195° F (60 to 90 deg. C) which falls within the range in claim 9, for approximately 0.25 (15 minutes) to 20 hours, which meets the limitation. As meat for example pork meat (Example 1) is subjected to heating at a temperature of about 85 deg. C  (185 deg.  F) 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  One of ordinary skill in the art would appropriately select time and temperature conditions in the low temperature long time step, based on the nature of the product, with a view to meeting safety standards. 
Dickhans does not specifically disclose “under sterile conditions” in claim 1 and sterilizing the food package prior to placing the product in the package and hermetically sealing the package, in claims 17 and 18. Shimizu however discloses a steam sterilized package   (for example see [0066] ) into which a food product is placed and the food package is hermetically sealed (abstract, Claim 1, Fig.8, for example) .   As both Dickhans and Shimizu are directed to making sterilized packaged food products comprising solids and liquids, it would have been obvious to one of ordinary skill in the art to use a sterile packaging  and hermetic sealing  as disclosed in  Shimizu to prevent product contamination by  microorganisms, in the interest of safety and product shelf life,  with a reasonable expectation of success. Modified Dickhans is therefore directed to an aseptic process as claimed.
Regarding claim 2, Dickhans discloses a crust-like portion on the meat [0019] that is cooked and therefore is expected to seal a core of the product as claimed. 
Regarding claim 3, the meat in Dickhans is cooked to a depth of approximately 0.25 to 25% of the meat extending into an inner surface of the meat from an outer 
Regarding claim 5, Dickhans discloses an exemplary external temperature of meat in the HTST heating step of 400deg. F (204 deg. C) (Example 1) which is close to the claimed temperature.
Regarding claim 12 the HTST stage in Dickhans occurs before the LTLT stage, as claimed.
 Regarding claim 13 the HTST stage in Dickhans occurs before the solid food is placed within a packaging, as claimed. 
Regarding claims 14 - 16 as meat for example pork meat (Example 1) comprises moisture and associated components, the meat comprises a liquid component, which is pasteurized because it is subjected to heating at a temperature of about 85 deg. C for 45 minutes, hot filled and packaged. 
Claims 1-5,7-9 and 12-18 are therefore prima facie obvious in view of the art. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable   over  Griffith et al. (US 2 331 467 A) cited by the applicant in an IDS.
Regarding claim 11, Griffith discloses a method for preparing a cooked raw boned ham product, the method comprising: during a first heating step, placing raw boned ham in a ham container and immersing said container in a water bath at 120-150°F (48.9-65.6°C), until the coldest part of the ham attains a temperature of 125-130°F (51.7-54.4°C), closing the heat treated ham in a can with its vent hole open and placing the can in a chill room until the warmest part of the ham is at a temperature not
over 65°F (18.3°C), during a second heating step at a high searing/ scorching temperature, placing the can in an oil bath having a temperature of 250-400°F
(121.1-204.4°C) and preferably 345-400°F (173.9-204.4°C) to effect searing
or  scorching of the ham surface (i.e. cooking the surface of the ham) and to
generate  sterilizing steam to kill organisms, sealing the vent hole of the can, at which point only the surface of the can contents has been highly heated to generate steam and the interior is still incompletely cooked, and during a third heating step, heating the sealed can at a temperature between 180-165°F (82.2-73.9°C) until the coldest part of the contents attains a temperature of at least 160°F (71 .1 °C) and not over 170°F     (76. 7°C). Griffith further discloses that  the last heating (cooking) step of the
above method kills any activated organisms producing a sterilized packaged product.
The method in Griffith therefore  comprises  a low-temperature long-time stage (at 48.9-65.6°C), followed by placing the food into packaging, treating the packed food during a high-temperature short-time stage (HTST at preferably 173.9-204.4°C) in order to cook its surface, sealing the can and cooking the sealed can during a 2nd low-temperature long-time stage (LTLT at 82.2-73.9°C).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  One of ordinary skill in the art would appropriately select time and temperature conditions in the low temperature long time step, based on the nature of the product, with a view to meeting safety standards. 
Claims 1-5,7-9 and 11-18 are therefore prima facie obvious in view of the art.
Response to Arguments
Claim amendments render the previous rejections moot. However, the claims as amended present new grounds for rejection, as detailed in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793